DETAILED ACTION
Applicant’s amendment and remarks filed December 3, 2021 are acknowledged.  Please note that claim 31 was previously under examination, however, in view of the amendment filed December 3, 2021, claim 31 is now withdrawn, being dependent on withdrawn claim 28.  

Response to Amendment
The objection to the drawings is overcome in view of Applicant’s amendments filed December 3, 2021 and January 11, 2022.  
The rejection of claims 1-4, 6-9, 13, 31, 36, 43 and 44 under 35 U.S.C. 102(a)(1) as being anticipated by Monath et al. (US 2012/0294889 A1, “Monath”), is overcome by Applicant’s amendment filed December 3, 2021, limiting the claims to embodiments wherein the isolated protein comprises a protein encoded by the genome of a Lineage II insect-specific flavivirus (ISF), which is not taught or fairly suggested by Monath.  
Likewise, the rejection of claim 41 under 35 U.S.C. 103 as being unpatentable over Monath et al. (US 2012/0294889 A1, “Monath”) and Thermo Scientific’s ELISA technical guide and protocols (Tech Tip #65, TR0065.0, 2010, 14 pages), is withdrawn.

Claims Summary
Claim 1 and its various embodiments are directed to an isolated protein (elected embodiment) comprising:
	(i) An amino acid sequence of a protein encoded by the genome of a lineage II ISF (e.g., genetically modified (claim 49); the insect-specific flavivirus is capable of infecting a plurality of different insects (claim 2); the flavivirus is, for example, Binjari virus (claims 4 and 48); and,

	The isolated protein comprises or consists of (“is” in claim 11) SEQ ID NO: 395 (claim 11, elected species).  The isolated protein is encoded by SEQ ID NO: 394 (claim 13, elected species).  SEQ ID NO: 395 is the amino acid sequence of the BinJV/DENV1-prME ORF.  SEQ ID NO: 394 is the nucleic acid sequence of the BinJV/DENV1-prME ISF.
	The isolated protein is capable of forming a virus particle (claim 47).
	Also claimed is a method of eliciting an immune response, immunizing, or treating or preventing a disease, disorder or condition, comprising administering an effective amount of a pharmaceutical composition to a subject, wherein the pharmaceutical composition comprises the isolated protein described above (claim 36).
	Claim 41 is directed to a method of detecting, identifying or screening for an antibody in a sample, comprising the steps of combining a diagnostic composition with the sample, wherein the diagnostic composition comprises the isolated protein described above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 2, 4, 7-9, 36, 41 and 43-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
The claims encompass a genus of isolated proteins comprising a portion of a Lineage II ISF, and a portion of a non-ISF, and methods of using them as a pharmaceuticals/vaccines and diagnostics.  The partial structure provided in the claims is as follows: The isolated protein comprises an amino acid sequence of any protein encoded by the genome of a Lineage II ISF, which includes proteins such as C, prM, E and NS1-5.  The protein also comprises an immunogenic amino acid sequence of any protein encoded by the genome of a non-ISF, which includes C, prM, E, NS1-5, and any fragment of any of C, prM, E and NS1-5.  Given the number of proteins (C, prM, E, NS1-5, and any fragment thereof), the claims encompass a large genus of chimeric proteins.  Examples of chimeric proteins would include constructs such as, a C protein from a Lineage II ISF fused to an immunogenic 5-mer from NS4A from a non-ISF, and a NS5B 
 The specification provides partial structures and functions described above, however, there is only one structure-function correlation provided.  Applicant’s construction of a chimeric protein comprising a backbone Lineage II ISF whose prM/E proteins are from a non-ISF is the only embodiment of a chimeric protein (or polypeptide), and the only embodiment shown to have the required functions.  There are no other examples of chimeric proteins with non-prM/E proteins, nor fragments thereof.  This one species of a lineage II ISF with a non-ISF prM/E is not representative of the plethora of chimeric proteins encompassed by the claims.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.

Conclusion
No claim is allowed.  
Claims 11 and 13 objected to for being dependent on a rejected claim but would otherwise be allowable if rewritten in independent form and limited to the elected species of SEQ ID NO: 394 and 395, respectively.  SEQ ID NO: 394 and 395 are free of the prior art of record.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648